DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8, line 1, insert The method of claim 7, further comprising applying energy to the deposited printing agent, wherein the applied energy is thermal energy.
Claim 9, line, insert The method of claim 1, comprising receiving print job data corresponding to the object, wherein the pattern corresponds to a pattern of at least one layer of the 
Claim 16: The method of claim 1, wherein controlling operation of the additive manufacturing system in dependence on the generated difference data further comprises, while forming the object, compensating for a shift in position of the thermal sensor away from an expected position of the thermal sensor.
Authorization for this examiner’s amendment was given in an interview with Steven Nichols on July 27, 2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: None of the prior art, either alone or in combination, shows the claimed capturing thermal sensor image data representative of a captured image in an additive manufacturing system, and comparing image data representative of the captured image of the pattern with data representative of an expected position of the pattern; on the basis of the comparing, generating difference data indicative of a difference between: a position of the thermal sensor during capture of the image of the pattern; and an expected position of the thermal sensor associated with the expected position of the pattern. The closest prior art of Nauka describes a temperature sensor but does not teach or suggest addressing/compensating for displacement of the thermal sensor away from an expected position.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745